PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/149,320
Filing Date: 2 Oct 2018
Appellant(s): Farrugia et al.



__________________
Marylou J. Lavoie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/27/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 2/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1, 4, 11, and 21 rejected under 35 U.S.C. 103 as being unpatentable over Notari (US 2008/0221228) modified by Cutter (US 4,137,388).
Claims 2-3 rejected under 35 U.S.C. 103 as being unpatentable over Notari (US 2008/0221228) modified by Cutter (US 4,137,388) and further in view of Beck (US 5,169,893).
Claims 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Notari (US 2008/0221228) modified by Cutter (US 4,137,388) and further in view of Eldridge ("Effect of Thermal History of Polymers on Their Dynamic Mechanical Properties," see NPL copy made of record 9/28/2020).
Claims 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Notari (US 2008/0221228) modified by Cutter (US 4,137,388) and further in view of Goodridge ("Laser sintering of polyamides and other polymers," see NPL copy made of record 9/28/2020).
Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Notari (US 2008/0221228) modified by Cutter (US 4,137,388) and further in view of Garcia ("Study of the Solubility and Stability of Polystyrene Wastes in a Dissolution Recycling Process, see NPL copy made of record 9/28/2020).
Claims 14-15 rejected under 35 U.S.C. 103 as being unpatentable over Notari (US 2008/0221228) modified by Cutter (US 4,137,388) and further in view of Jorgedal (US 7,217,762).
(2) Response to Argument
Appellant’s arguments in regards to the rejection of claims 1, 4, 11, and 21 under 35 U.S.C. 103 as being unpatentable over Notari (US 2008/0221228) modified by Cutter (US 4,137,388) are found not persuasive.
Appellant argues, see reply brief filed 7/16/2021 pages 6-7, that it would not have been obvious to modify Notari with Cutter because Notari recycles an expanded polystyrene with a molecular weight (MW) of 200,000 Daltons while Cutter is directed to preparing crystal polystyrene with properties for injection molding. Appellant argues the polystyrene in Cutter is not suitable for SLS three-dimensional printing applications and is silent to expanded polystyrene. This is not found to be persuasive. There is no evidence in Notari that the recycling process would not work with a crystal polystyrene intended for injection molding nor has Appellant indicated a specific instance of Notari excluding or teaching away from crystal polystyrene. Further, none of the claims include SLS three-dimensional printing or any intended use of the final product created by the recycling process. Therefore, the recycling process of Notari in combination with Cutter meets the claim. 
Appellant further argues that Notari requires a specific combination of a solvent (dimethyl carbonate) and an anti-solvent (butanol) which is essential to recycling a polystyrene with a weight average molecular weight of 200,000 Daltons and as such, that Notari does not suggest that a crystal bimodal polystyrene as prepared by Cutter would be only dissolve a polystyrene of 200,000 Daltons as suggested by the arguments, but rather teaches that it was surprising the particular solvent/anti-solvent combination worked for “polystyrene” in general based on the known solubility of polystyrene, see Notari [0027].  Notari teaches the polystyrene is dissolved in a first solvent [0103] followed by precipitation out of solution with an anti-solvent, [0104]. Examiner notes that the “expanded” nature of the polystyrene clearly cannot be critical to the anti-solvent recycling step because the polystyrene has no physical shape once in solution. There is no evidence in Notari that the dimethyl carbonate solvent and butanol anti-solvent can only work for 200,000 Dalton MW expanded polystyrene nor does Notari teach away from any other solvent/anti-solvent combination. Therefore, there is no evidence to suggest the starting polystyrene of Cutter with a MW of 50,000 – 100,000 Daltons could not be recycled in the process of Notari. 
Appellant further argues in regard to claim 11 (page 8) that the particular solvent/anti-solvent of Notari is essential to the recycling process and teaches away from 
Appellant argues (page 9) with regards to claim 21 that Cutter describes polydispersity in reference to properties for injection molding and that Notari would not lead one to insert another material, such as bimodal injection molding material of Cutter, into the recycling process of Notari.  This is not found to be persuasive. As previously addressed, Notari does not teach away from using an alternate type of polystyrene or molecular weight of material nor has Appellant provided evidence to indicate that the recycling process of Notari would not work with bimodal crystal polystyrene as described in Cutter. Further, expanded polystyrene and injection molded polystyrene are not mutually exclusive types of polystyrene, expanded polystyrene could be used in injection molding. 
In regards specifically to claim 21, the claim refers now to the polystyrene microparticles produced by the process, not the starting polystyrene. Notari does not disclose a particular use for the formed polystyrene particles nor does Notari limit the use of the polystyrene formed in the process. There is nothing in Notari to suggest that the formed polystyrene cannot be used in injection molding. Therefore, one of ordinary skill in the art would be motivated to produce a polystyrene microparticle of a polydispersity in order to achieve the properties described in Cutter col. 1 lines 10-22. Appellant also argues that the cited references do not teach powder suitable for SLS three-dimensional printing. However, this is not claimed in claim 21
Appellant’s arguments in regards to claims 2-3 rejected under 35 U.S.C. 103 as being unpatentable over modified Notari and Cutter further in view of Beck (US 5,169,893) are not found to be persuasive.
Appellant argues (see page 10) with respect to claims 2-3 that Notari does not teach microparticles. This is not found to be persuasive. Notari [0046]-[0047] teach particles of polystyrene of 30 µm are formed via precipitation. Appellant also argues regarding claim 2 (see page 10) that Beck is unrelated to recycling expanded polystyrene as in Notari. This is not found to be persuasive. Beck does not teach a recycling process for polystyrene specifically but is still related insofar as that Beck describes a similar process for dissolving polystyrene in a solvent and forming a solid polystyrene product, see Beck col. 2 lines 21-35. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Beck reasonably pertinent to the problem of dissolving polystyrene in a solvent and forming a product faced by Notari and therefore constitutes analogous art. 
Appellant further argues (see page 11) with respect to claims 2-3 that the teaches of Beck would not lead one to apply water quenching to the recycling process of Notari and that even if water quenching was applied, this does not lead to the claimed invention of claims 1 or 2. This is not found to be persuasive. First, claim 1 does not require a resuspension step and is not rejected in view of Beck. Second, Appellant does not indicate how or why the water quenching of Beck would not result in the 

Appellant’s arguments in regards to the rejection of claims 5-6 under 35 U.S.C. 103 in view of Notari, Cutter, and Eldridge ("Effect of Thermal History of Polymers on Their Dynamic Mechanical Properties," see NPL copy made of record 9/28/2020) are not found to be persuasive.
 Appellant argues (see page 12) in regards to claims 5-6 that Eldridge is directed to properties of polymer films and is silent regarding precipitation of microparticles and does not suggest a combination with Notari. This is not found to be persuasive. Polymers would not have different glass transition temperatures or other thermal properties in film form than in particle form nor does Eldridge suggest that the polystyrene film described would have a different glass transition temperature than a particle. Appellant has not cited any evidence in the cited references to indicate otherwise.
Appellant’s arguments in regards to the rejection of claims 8-10 under 35 U.S.C. 103 as being unpatentable over Notari and Cutter in view of Goodridge ("Laser sintering of polyamides and other polymers," see NPL copy made of record 9/28/2020) are not found to be persuasive.
Appellant argues (see page 13) in regards to claims 8-10 that Goodridge does not teach polystyrene and that the polystyrene particles obtained by the claimed process exhibit special characteristics including spherical morphology and wider size 
Appellant’s arguments in regards to the rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over modified Notari and Cutter in view of Garcia ("Study of the Solubility and Stability of Polystyrene Wastes in a Dissolution Recycling Process, see NPL copy made of record 9/28/2020) are not found to be persuasive.
Appellant argues (see pages 13-14) that Garcia does not teach a reliable parameter for solubility. This is not found to be persuasive. Garcia page 1816 describes that the Hildebrand parameter “alone is not able to justify entirely the trend behaviour of the XPS in the different solvents” however Garcia page 1816 clearly states that polystyrene does
Appellant also argues (see page 14) that Notari teaches that the specific combination of a dimethyl carbonate solvent and butanol anti-solvent is required and that it would not be expected that this mixture dissolved XPS. This is conclusory evidence not stated in Notari. Notari [0026]-[0028] teach that it is surprising that the solvent/anti-solvent combination unexpectedly works for expanded polystyrene, commonly abbreviated EPS. Notari is entirely silent as to the expectation of the solvent/anti-solvent to work for XPS, which is extruded polystyrene. There is no evidence in Notari, Garcia, or any other cited reference nor has Appellant cited any evidence to suggest the solubility of expanded polystyrene differs from that of extruded polystyrene. 
Appellant’s arguments in regards to the rejection of claims 14-15 under 35 U.S.C. 103 over Notari and Cutter in view of Jorgedal (US 7,217,762) are not found to be persuasive. 
Appellant argues (see page 15-16) that Jorgedal is directed to monodisperse polymer particles and there is no teaching in Jorgedal of final microparticles having a bimodal molecular weight distribution. This is not found to be persuasive. Claims 14 and 15 do not require a bimodal particle product. Claim 1 only requires that the starting polystyrene polymer is bimodal and also does not require a bimodal particle product. Appellant further argues that the raw polystyrene pellets are not changed from the original and cites Table 2 and paragraphs [0051]-[0052] and [0084] of the instant specification. This is not claimed anywhere in claims 1, 14, or 15.  
Appellant further argues (see page 16) with respect to claim 15 that using the stabilizer in Jorgedal would not suggest using the stabilizer in Notari because Notari teaches the specific dimethyl carbonate solvent and butanol anti-solvent composition. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VICTORIA BARTLETT/Examiner, Art Unit 1744                                                                                                                                                                                                        
/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744                                                                                                                                                                                                        

Conferees:
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744                                                                                                                                                                                                        
/KAJ K OLSEN/
Quality Assurance Specialist, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an